



Exhibit 10.6
ABRAXAS PETROLEUM CORPORATION
18803 MEISNER DR.
SAN ANTONIO, TEXAS 78258



October 3, 2013
Mr. Pete Bommer
Abraxas Petroleum Corporation
18803 Meisner Dr.
San Antonio, Texas 78258




Dear Pete:


The Board of Directors (the "Board") of Abraxas Petroleum Corporation (the
"Company") has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company's
management, including yourself, to their assigned duties. In order to induce you
to remain in the employ of the Company, in consideration of your agreement to
continue employment with the Company, and in consideration of your agreement to
the termination of any existing employment or severance agreement you may have
with the Company, the Company agrees that you shall receive, upon the terms and
conditions set forth herein, the benefits set forth in this letter agreement
("Agreement") during the term hereof.


1.    Terms of Agreement. The term of this Agreement shall commence on the date
hereof and shall continue in effect throught December 31, 2013 (the “Term”);
provided, however, that commencing on January 1, 2014 and each January 1
thereafter, the Term shall automatically be extended for an additional year
unless, not later than December 1 of the preceding year, either party shall have
given notice that it does not wish to extend the Term. Except in the event of a
Change in Control (as defined in Section 4 hereof), at all times during the Term
or extended Term your employment shall remain at will and may be terminated by
the Company for any reason without notice or Cause (as hereinafter defined). If
a Change in Control shall have occurred during the original or extended Term,
the Term shall continue in effect for a period of 36 months beyond the Term in
effect immediately before such Change in Control.


2.    Terms of Employment. During the Term, you agree to be a full-time employee
of the Company serving in the position of Vice President - Engineering, to
devote substantially all of your working time and attention to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities associated with your position, to use your best efforts to
perform faithfully and efficiently such responsibilities. In addition, you agree
to serve in such other capacities or offices to which you may be assigned,
appointed or elected from time to time by the Board. Nothing herein shall
prohibit you from devoting your time to civic and community activities or
managing




282485.2

--------------------------------------------------------------------------------





personal investments, as long as the foregoing do not interfere with the
performance of your duties hereunder.


3.    Compensation.


(a) As compensation for your services under this Agreement, you shall be
entitled to receive base salary and other compensation to be determined from
time to time by the Board in its sole discretion. In addition, you shall be
entitled to participate in any additional bonus, incentive compensation or
employee benefit arrangement which may be established from time to time by the
Company in its sole discretion. Notwithstanding anything to the contrary
provided in this Agreement, prior to a Change in Control you shall not be
entitled to receive any compensation from the Company upon termination,
voluntary or involuntary, of your employment with the Company, regardless of the
reason for such termination.


(b)    The Company shall reimburse you, in accordance with Company policy in
effect from time to time, for all reasonable travel, entertainment and other
business expenses incurred by you in the performance of your responsibilities
under this Agreement promptly upon receipt of written substantiation of such
expenses.


4.    Termination Prior to a Change in Control. This Section 4 and Section 5
below shall apply upon the termination of your employment prior to the end of
the Term in the event that a Change in Control has not occurred.


(a)    Disability; Retirement. If, as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties with the Company for six (6) consecutive months, and
within thirty (30) days after written Notice of Termination (as hereinafter
defined) is given you shall not have returned to the full-time performance of
your duties, the Company may terminate your employment for "Disability." Any
question as to the existence of your Disability upon which you and the Company
cannot agree shall be determined by a qualified independent physician selected
by you (or, if you are unable to make such selection, it shall be made by any
adult member of your immediate family), and approved by the Company. The
determination of such physician made in writing to the Company and to you shall
be final and conclusive for all purposes of this Agreement. Termination by the
Company or you of your employment based on "Retirement" shall mean termination
in accordance with the Company's retirement policy, generally applicable to its
salaried employees or in accordance with any retirement arrangement established
with your consent with respect to you.


(b)    Cause. Termination by the Company of your employment for "Cause" shall
mean termination upon (i) the continued failure by you to substantially perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure resulting from termination by you for Good Reason) after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes


2





--------------------------------------------------------------------------------





that you have not substantially performed your duties, or (ii) the engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you (a) a letter from the President of the Company finding that in
the good faith opinion of the President you were guilty of conduct set forth
above in clauses (i) or (ii) of the first sentence of this Subsection and
specifying the particulars thereof in detail; and (b) a copy of a resolution
duly adopted by the affirmative vote (which cannot be delegated) of not less
than a majority of the members of the Board who are not officers of the Company
at a meeting of the Board called and held for such purposes (after reasonable
notice to you and an opportunity for you, together with your counsel, to be
heard before the Board), finding that in the good faith opinion of the Board you
were guilty of conduct set forth above in clauses (i) or (ii) of the first
sentence of this Subsection and specifying the particulars thereof in detail.


(c)    Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without your
express written consent, any of the following:


(i)    a material adverse alteration in the nature or status of your position,
duties or responsibilities as in effect as of the date hereof;


(ii)    a reduction in your annual base salary as set out in Section 3(a) hereof
or as the same may be increased from time to time;


(iii)    a change in the principal place of your employment, as in effect at the
date hereof, to a location more than twenty-five (25) miles from such principal
place of employment, excluding required travel on the Company's business to an
extent substantially consistent with your present business travel obligations;


(iv)    the failure by the Company, without your consent, to pay to you any
portion of your current compensation, or to pay to you any portion of any
deferred compensation, within ten (10) days of the date any such compensation
payment is due;


(v)    the failure by the Company to continue in effect any compensation plan in
which you participate, or any substitute plans adopted subsequent to the date
hereof, or the failure by the Company to continue your participation therein on
the same basis, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, as existing as of the date
hereof;


(vi)    the failure by the Company to continue to provide you with benefits at
least as favorable to those enjoyed by you under any of the Company's pension,
life insurance, medical, health and accident, disability, deferred compensation
or savings plans in which you were participating as of the date hereof, the
taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive you of any material fringe
benefit enjoyed by you as of the date hereof, or the failure by


3





--------------------------------------------------------------------------------





the Company to provide you with the number of paid vacation days to which you
are entitled on the basis of the Company's practice with respect to you as in
effect as of the date hereof;


(vii)    the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or


(viii)    any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(d) below (and, if applicable, the requirements of Subsection (b) above); for
purposes of this Agreement, no such purported termination shall be effective.


(d)    Notice of Termination. Any purported termination of your employment by
the Company or by you shall be communicated by written notice to the other party
hereto in accordance with Section 10 hereof ("Notice"). Such Notice of
Termination shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provisions so indicated.


(e)    Date of Termination, Etc. "Date of Termination" shall mean (i) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30 day period), and (ii) if your employment is
terminated pursuant to Subsections 4(b) or 4(c) above or for any other reason
(other than Disability), the date specified in the Notice of Termination (which,
in the case of a termination pursuant to Subsection 4(b) above shall not be less
than 10 days, and in the case of a termination pursuant to Subsection 4(c) above
shall not be less than 30 nor more than 60 days, respectively, from the date
such Notice of Termination is given) (except for a termination pursuant to
Subsection 4(c)(vii), in which event the date upon which any succession referred
to therein becomes effective shall be deemed the Date of Termination); provided
that if within 30 days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or the time
for appeal therefrom having expired and no appeal having been perfected);
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence. The
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, Base
Salary, as may be increased form time to time), and continue you as a
participant in all compensation, benefit and insurance plans in which you were
participating when the notice giving rise to the dispute was given, until the
dispute is finally resolved in accordance with this Subsection 4(e),
notwithstanding the pendency of any such dispute. Amounts paid under this
Subsection 4(e) are in addition to all other amounts due under this


4





--------------------------------------------------------------------------------





Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.


5.    Compensation Upon Termination or During Disability. Upon termination of
your employment or during a period of Disability you shall be entitled to the
following benefits, provided that such termination or period occurs during the
Term of this Agreement:


(a)    During any period that you fail to perform your full-time duties with the
Company as a result of your Disability, you shall continue to receive your base
salary at the rate in effect at the commencement of any such period, together
with all compensation payable to you under the Company's disability plan or
other plan during such period, until this Agreement is terminated pursuant to
Subsection 4(a) hereof. Thereafter, your benefits shall be determined in
accordance with the Company's long-term disability plan then in effect.


(b)    If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, Disability, death or Retirement, the Company shall
pay you your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given and any amounts to be paid to
you pursuant to the Company's retirement and other benefits plans of the Company
then in effect, and the Company shall have no further obligations to you under
this Agreement.


(c)    If your employment shall be terminated by the Company or by you for
Retirement, or by reason of your death, your benefits shall be determined in
accordance with the Company's retirement, benefit and insurance programs then in
effect.


(d)    If your employment by the Company shall be terminated by the Company
other than for Cause and other than because of your death, Disability or
Retirement or by you for Good Reason then, effective as of the Date of
Termination, in lieu of any severance benefits which you otherwise would be
eligible to receive under the Company's severance plan or policy as in effect as
of the date hereof, you shall be entitled to the benefits provided below:


(i)    The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
or benefit plan of the Company (excluding any severance benefits under the
Company's severance plan or policy) at the time such payments are due under the
terms of such plans.


(ii)    In lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay to you, not later than the fifth
day following the Date of Termination, a lump sum payment equal to the greater
of (3x) your annual base salary for the last full year during which you were
employed by the Company or (y) your annual base salary for the remainder of the
Term of this Agreement set forth in Section 1 hereof.


5





--------------------------------------------------------------------------------







(iii)    The Company shall also pay to you all legal fees and expenses incurred
by you as a result of such termination (including all such fees and expenses, if
any, incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by this Agreement).


(iv)    The Company shall continue in effect for your benefit all insurance or
other provisions for indemnification and defense of officers or directors of the
Company which are in effect on the date the Notice of Termination is given with
respect to all acts and omissions while an officer or director as fully and
completely as if such termination had not occurred, and until the final
expiration or running of all periods of limitation against actions which may be
applicable to such acts or omissions.


(e)    Except as specifically provided in this Section 5, you shall not be
required to mitigate the amount of any payment provided for in this Section 5 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 5 be reduced by any compensation earned by
you as the result of employment by another employer or by retirement benefits
after the Date of Termination, or otherwise.


(f)    In addition to all other amounts payable to you under this Section 5, you
shall be entitled to receive all benefits payable to you under any other plan or
agreement relating to retirement benefits in accordance with the terms of such
plan or agreement.


6.    Change in Control. For purposes of this Agreement, a Change in Control
shall be deemed to have occurred if (a) any "person" or "group" (as such terms
are used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, (the "Exchange Act")) is or becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act as in effect on the date hereof, except
that a person shall be deemed to be the "beneficial owner" of all shares that
any such person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants, options or
otherwise, without regard to the sixty day period referred to in such Rule),
directly or indirectly, of securities representing 20% or more of the combined
voting power of the Company's then outstanding securities, (b) any person or
group shall make a tender offer or an exchange offer for 20% or more of the
combined voting power of the Company's then outstanding securities, (c) at any
time during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constituted the Board and any new directors, whose election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least two-thirds (2/3) of the Company directors then still in office who
either were the Company directors at the beginning of the period or whose
election or nomination for election was previously so approved ("Current
Directors"), cease for any reason to constitute a majority thereof, (d) the
Company shall consolidate, merge or exchange securities with any other entity
and the stockholders of the Company immediately before the effective time of
such transaction do not beneficially own, immediately after the effective time
of such transaction, shares entitling such stockholders to a majority of all
votes (without


6





--------------------------------------------------------------------------------





consideration of the rights of any class of stock entitled to elect directors by
a separate class vote) to which all stockholders of the corporation issuing cash
or securities in the consolidation, merger or share exchange would be entitled
for the purpose of electing directors or where the Current Directors immediately
after the effective time of the consolidation, merger or share exchange would
not constitute a majority of the Board of Directors of the corporation issuing
cash or securities in the consolidation, merger or share exchange, or (e) any
person or group acquires 50% or more of the Company's assets.


Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of an acquisition of Company securities by, or any
consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a "subsidiary", as such term is defined below. For these
purposes, the term "subsidiary" means (a) any corporation of which 95% of the
capital stock of such corporation is owned, directly or indirectly, by the
Company and (b) any unincorporated entity in respect of which the Company has,
directly or indirectly, an equivalent degree of ownership.


7.    Termination of Employment Following Change in Control. This Section 7
shall apply upon the termination of your employment prior to the end of the Term
in the event that a Change of Control has occurred.


(a)    Good Reason. For purposes of this Section 7, "Disability," "Retirement,"
and "Cause" have the meanings set forth in Sections 4(a) and 4(b), respectively.
For purposes of this Section 7 only, "Good Reason" shall mean, without your
express written consent, any of the following:


(i)    a material adverse alteration in the nature or status of your position,
duties or responsibilities from those in effect immediately prior to a Change in
Control, other than any such alteration primarily attributable to the fact that
the Company may no longer be a public company or may be a subsidiary of another
entity;


(ii)    a reduction in your annual base salary as in effect immediately prior to
the Change in Control or as the same may be increased from time to time;


(iii)    a change in the principal place of your employment, as in effect at the
time of a Change in Control, to a location more than twenty-five (25) miles from
such principal place of employment, excluding required travel on the Company's
business to an extent substantially consistent with your present business travel
obligations;


(iv)    the failure by the Company, without your consent, to pay to you any
portion of your current compensation, or to pay to you any portion of any
deferred compensation, within ten (10) days of the date any such compensation
payment is due;


(v)    the failure by the Company to continue in effect any compensation plan in
which you participate, or any substitute plans adopted prior to the Change in
Control,


7





--------------------------------------------------------------------------------





unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan in connection with the
Change in Control, or the failure by the Company to continue your participation
therein on the same basis, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change in Control;


(vi)    the failure by the Company to continue to provide you with benefits at
least as favorable to those enjoyed by you under any of the Company's pension,
life insurance, medical, health and accident, disability, deferred compensation
or savings plans in which you were participating at the time of the Change in
Control, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the Change in Control, or the
failure by the Company to provide you with the number of paid vacation days to
which you are entitled on the basis of the Company's practice with respect to
you as in effect at the time of the Change in Control;


(vii)    the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 9 hereof; or


(viii)    any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(d) below (and, if applicable, the requirements of Subsection (b) above); for
purposes of this Agreement, no such purported termination shall be effective.


(b)    Compensation Upon Termination or During Disability. From and after a
Change in Control, upon termination of your employment or during a period of
Disability you shall be entitled to the following benefits:


(i)    During any period that you fail to perform your full-time duties with the
Company as a result of your Disability, you shall continue to receive your base
salary at the rate in effect at the commencement of any such period, together
with all compensation payable to you under the Company's disability plan or
other plan during such period, until this Agreement is terminated pursuant to
Subsection 4(a) hereof. Thereafter, your benefits shall be determined in
accordance with the Company's long-term disability plan as in effect immediately
prior to a Change in Control.


(ii)    If your employment shall be terminated by the Company for Cause or by
you other than for Good Reason, Disability, death or Retirement, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given and any amounts to be paid
to you pursuant to the Company's retirement and other benefits plans of the
Company then in effect, and the Company shall have no further obligations to you
under this Agreement.




8





--------------------------------------------------------------------------------





(iii)    If your employment shall be terminated by the Company or by you for
Retirement, or by reason of your death, your benefits shall be determined in
accordance with the Company's retirement, benefit and insurance programs then in
effect.


(iv)    If your employment by the Company shall be terminated by the Company
other than for Cause and other than because of your death, Disability or
Retirement or by you for Good Reason then, effective as of the Date of
Termination, in lieu of any severance benefits which you otherwise would be
eligible to receive under the Company's severance plan or policy as in effect
immediately prior to the Change in Control and in lieu of the benefits described
in Section 5(d) hereof, you shall be entitled to the benefits provided below:


(A)    The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
or benefit plan of the Company (excluding any severance benefits under the
Company's severance plan or policy) at the time such payments are due under the
terms of such plans.


(B)    In lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay to you, not later than the fifth
day following the Date of Termination, a lump sum payment as follows:


(1)    if such termination occurs prior to the end of the first year of the
Term, you shall receive a lump sum payment equal to four (4) times your annual
base salary;


(2)    if such termination occurs after the end of the first year of the Term
but prior to the end of the second year of the Term, you shall receive a lump
sum payment equal to three (3) times your annual base salary; and


(3)    if such termination occurs after the end of the second year of the Term,
you shall receive a lump sum payment equal to 2.99 times your annual base
salary.


(C)    The Company shall also pay to you all legal fees and expenses incurred by
you as a result of such termination (including all such fees and expenses, if
any, incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by this Agreement).


(D)    The Company shall continue in effect for your benefit all insurance or
other provisions for indemnification and defense of officers or directors of the
Company which are in effect on the date the Notice of Termination is given with
respect to all acts and omissions while an officer or director as fully and
completely as if such termination had not occurred, and until the final
expiration or running of all periods of limitation against actions which may be
applicable to such acts or omissions.


9





--------------------------------------------------------------------------------







(c)    Except as specifically provided in this Section 7, you shall not be
required to mitigate the amount of any payment provided for in this Section 7 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 7 be reduced by any compensation earned by
you as the result of employment by another employer or by retirement benefits
after the Date of Termination, or otherwise.


(d)    In addition to all other amounts payable to you under this Section 7, you
shall be entitled to receive all benefits payable to you under any other plan or
agreement relating to retirement benefits in accordance with the terms of such
plan or agreement.


8.    Gross-Up Payment. Notwithstanding any other provision of this Agreement,
if any amount payable hereunder ("Payments") would, individually or together
with any other amounts paid or payable, constitute an "excess parachute
payment", within the meaning of Section 280G of the Internal Revenue Code of
1986 and any applicable regulations thereunder (the "Code") which would require
the payment by you of the excise tax imposed by Section 4999 of the Code or any
interest or penalty (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
you shall be entitled to receive an additional Payment (the "Gross-Up Payment")
in an amount such that after the payment by you of all taxes (including any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income taxes (and any interest and penalties with respect
thereto) and the Excise Tax imposed upon the Gross-Up Payment, you shall retain
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the total
Payments to be received by you pursuant to this Agreement. The determination of
whether the Gross-Up Payment shall be paid shall be made by a nationally
recognized accounting firm selected by you and such determination shall be
binding upon you and the Company for purposes of this Agreement. The costs and
expenses of such accounting firm shall be paid by the Company.


9.    Successors; Binding Agreement.


(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Such assumption
and agreement shall be obtained prior to the effectiveness of any such
succession. As used in this Agreement, "Company" shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


(b)    This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise


10





--------------------------------------------------------------------------------





provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there is no such designee, to
your estate.


10.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.


11.    Miscellaneous. No provision of this Agreement shall be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF TEXAS.


12.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


14.    Arbitration. All disputes related to the terms and conditions of this
Agreement, including interpretation of those terms and conditions and claims
that this Agreement has in any way been breached, shall be submitted to final
and binding arbitration in accordance with the provisions of the Federal
Arbitration Act (the "FAA"), 9 U.S.C. § 1 et seq. The terms of the National
Employment Dispute Resolution Rules of the American Arbitration Association (the
"AAA"), in effect at the time the arbitration is commenced, shall apply, except
to the extent they conflict with the provisions of this Agreement. A neutral
arbitrator shall be selected by the parties in accordance with the rules of the
AAA. Any arbitrator selected shall be knowledgeable in the subject matter of the
dispute. The arbitrator shall have the exclusive authority to determine the
arbitrability of any dispute that you or the Company asserts is subject to this
Section 11. The arbitrator shall also have the exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability or
formation of this Agreement, including but not limited to any claim that all or
part of the Agreement is void or voidable. All costs, fees and expenses
associated with any arbitration


11





--------------------------------------------------------------------------------





proceeding shall be borne by the party incurring the same, except that the
arbitrator shall have the authority to assess costs against the losing party and
to award reasonable attorneys' fees to the prevailing party where such an award
would be permitted under the law governing the claims involved. The award of the
arbitrator shall be final and judgment upon the award rendered may be entered in
any state or federal court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. Each of the parties hereto
knowingly and voluntarily waives any right to a trial by jury of any dispute
pertaining to or relating in any way to this Agreement, its breach,
interpretation or enforcement, the provisions of any federal, state or local
law, regulation or ordinance notwithstanding.


15.    Entire Agreement. This Agreement contains the entire agreement by the
parties with respect to the matters covered herein and supersedes any prior
agreement (including, without limitation, any prior employment or severance
agreement), condition, practice, custom, usage and obligation with respect to
such matters insofar as any such prior agreement, condition, practice, custom,
usage or obligation might have given rise to any enforceable right.


16.    409A.
(a)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(b)    Notwithstanding any provision in the Agreement to the contrary, if at the
time of the your “separation from service” within the meaning of Section 409A of
the Code, the Company determines that the your are a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that you become entitled to under this Agreement on account
of the your separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).
(c)    For purposes of this Agreement, “Disability” means that you are disabled
within the meaning of Section 409A(a)(2)(C) of the Code.


12





--------------------------------------------------------------------------------





(d)    Notwithstanding any provision in this Agreement to the contrary, no
termination of employment by you will be considered a termination of employment
for Good Reason unless: (1) you have provided the Company with notice of the
existence of the condition constituting Good Reason within 90 days of the
initial existence of such condition, (2) the Company is given the opportunity to
cure and has not cured such condition within 30 days of the receipt of the
notice from you of the existence of the condition, and (3) any Notice of
Termination purporting to constitute a termination by you for Good Reason is
provided to the Company within one year following the initial existence of the
condition constituting Good Reason.
(e)    Notwithstanding any provision in this Agreement to the contrary, in the
event that it will be determined that any compensation, payment or distribution
by the Company or its affiliates to or for your benefit (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the interest and additional 20% tax imposed by
Section 409A (the “Covered Payments”), then you will be entitled to receive an
additional payment from the Company (the “409A Gross-Up Payment”), such that the
net amount that you retain after your payment of the interest and the additional
20% tax imposed under Section 409A(a)(1)(B) on the Covered Payments (including,
without limitation, on the 409A Gross-up Payment) and any income or employment
taxes imposed on the 409A Gross-Up Payment (and any interest and penalties
imposed with respect thereto), will be equal to the Covered Payments, together
with an amount equal to the product of any deductions disallowed to you for
federal, state, or local income tax purposes because of the inclusion of the
409A Gross-Up Payment in your adjusted gross income multiplied by the highest
applicable marginal rate of federal, state, or local income taxation,
respectively, for the calendar year in which the 409A Gross-Up Payment is to be
made. Any 409A Gross-Up Payment will be made no later than the end of the
calendar year in which you pay the interest and the additional 20% tax imposed
under Code Section 409A(a)(1)(B) on the Covered Payments.”
    


 


13





--------------------------------------------------------------------------------







5385307v.2
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.




Sincerely,


ABRAXAS PETROLEUM CORPORATION






By:                            
Name:                            
Title:                            


Agreed to this __ day of
October 2013


                    
Pete Bommer






14



